DETAILED ACTION
Remarks
On 09/01/2022, the Examiner proposed amending independent Claims 1, 7, & 14 to respectively incorporate the allowable subject matter of dependent Claims 4, 13, & 20 via an Examiner’s Amendment.  However, Applicant’s representative Justin Brask informed the Examiner that the Applicant instead preferred to receive the instant non-final Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5-6, 10-12, & 17-19 are objected to because of the following informalities:  
Regarding Claim 3:
In Line 2: Before “foam structure”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 1, Line 3.

Regarding Claim 5:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 1, Line 3.


Regarding Claim 6:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 1, Line 3.

Regarding Claim 10:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 7, Line 3.

Regarding Claim 11:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 7, Line 3.

Regarding Claim 12:
In Line 1: Before “foam structure”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 7, Lines 3-4.

Regarding Claim 17:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 14, Lines 6-7.

Regarding Claim 18:
In Line 1: Before “bridge”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 14, Lines 6-7.
Regarding Claim 19:
In Line 1: Before “foam structure”, insert ---at least one--- to be consistent with the antecedent recited in parent Claim 14, Line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, & 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2015/0116965 to Kim et al. (from hereinafter Kim) in view of U.S. Pre-Grant Pub. 2018/0213647 to Gavagnin et al. (from hereinafter Gavagnin).
Regarding Claim 1, Kim teaches an electronic substrate (e.g. Figs. 4-9; see Fig. 4 reproduced below for convenience) comprising:
a mold material layer (e.g. 430; see ¶ [0060-63]), wherein the mold material layer (430) comprises a mold material (e.g. “dielectric”; see ¶ [0060]) having at least one bridge (e.g. 404; see ¶ [0060-65]); and
a signal routing layer (e.g. 432/434; see ¶ [0060]) attached to the mold material layer (430).

    PNG
    media_image1.png
    520
    789
    media_image1.png
    Greyscale

Kim may not explicitly teach that the mold material layer (430) further comprises at least one foam structure embedded therein.
Gavagnin does teach a similar electronic substrate (e.g. Figs. 3, 8-10, 17-34, & 38; see Fig. 38 reproduced below for convenience) comprising an analogous mold material layer (e.g. 108; see ¶ [0098-128]) comprising at least one foam structure (e.g. 106; see ¶ [0098-111]) embedded therein. 
Gavagnin further teaches that this foam-structure configuration is implemented for the express benefit of “balancing out mechanical tensions” (see ¶ [0100]).

    PNG
    media_image2.png
    404
    586
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the foam structure (106) of Gavagnin within the mold material layer (430) of Kim, because Gavagnin demonstrates that this mold layer configuration predictably and beneficially decreases mechanical tensions associated with semiconductor device packages (see Gavagnin ¶ [0100]). 
Similarly, this mold layer configuration would have been obvious because Gavagnin demonstrates that this feature is an art-recognized equivalent for the same purpose of alleviating stress in a semiconductor device package (see MPEP § 2144.06).

Regarding Claim 2, Kim teaches the electronic substrate of claim 1, further comprising at least one through-mold conductive via (extending completely through layer 430; see again Fig. 4) extending from a first surface (e.g. top) of the mold material layer (430) to an opposing second surface (e.g. bottom) of the mold material layer (430).

Regarding Claim 3, Kim and Gavagnin teach the electronic substrate of claim 1, wherein the foam structure (Gavagnin 106) comprises a matrix structure having a plurality of cells (e.g. “micro-capsules”; see Gavagnin ¶ [0100]) dispersed therein.

Regarding Claim 5, Kim teaches the electronic substrate of claim 1, wherein the bridge (404) includes at least one interconnection route (e.g. 412; see ¶ [0060-65]).

Regarding Claim 6, Kim teaches the electronic substrate of claim 1, wherein the bridge (404) includes a through-bridge conductive via (e.g. 420/422; see ¶ [0061-64]).
Regarding Claim 7, Kim and Gavagnin teach an integrated circuit package (all reference numerals address Kim unless otherwise indicated; see Fig. 4) comprising:
an electronic substrate (e.g. 406; see ¶ [0060-65]), wherein the electronic substrate comprises a mold material layer (430), wherein the mold material layer (430) comprises a mold material having at least one bridge (404) and at least one foam structure (Gavagnin 106) embedded therein, and a signal routing layer (432/434) attached to the mold material layer (430); and
at least one integrated circuit device (e.g. 400/402; see ¶ [0060-62]) electrically attached to the electronic substrate (406).

Regarding Claim 8, Kim teaches the integrated circuit package of claim 7, further comprising at least one through-mold conductive via (extending completely through layer 430; see again Fig. 4) extending from a first surface (e.g. top) of the mold material layer (430) to an opposing second surface (e.g. bottom) of the mold material layer (430).

Regarding Claim 9, Kim teaches the integrated circuit package of claim 8, wherein the at least one integrated circuit device (400/402) is electrically connected to the at least one bridge (404) and the at least one through-mold conductive via (in 430).

Regarding Claim 10, Kim teaches the integrated circuit package of claim 7, wherein the bridge (404) includes at least one interconnection route (e.g. 412; see ¶ [0060-65]).

Regarding Claim 11, Kim teaches the integrated circuit package of claim 7, wherein the bridge (404) includes a through-bridge conductive via (e.g. 420/422; see ¶ [0061-64]).

Regarding Claim 12, Kim teaches the integrated circuit package of claim 7, wherein the foam structure (Gavagnin 106) comprises a matrix structure having a plurality of cells (e.g. “micro-capsules”; see Gavagnin ¶ [0100]) dispersed therein.

Regarding Claim 14, Kim and Gavagnin teach an electronic system (all reference numerals address Kim unless otherwise indicated; see Fig. 4) comprising:
a board (e.g. “printed circuit board (PCB)”; see ¶ [0059] & Fig. 12); and
an integrated circuit package (in Fig. 4) electrically attached to the board, wherein the integrated circuit package comprises:
an electronic substrate (406), wherein the electronic substrate comprises a mold material layer (430), wherein the mold material layer (430) comprises a mold material having at least one bridge (404) and at least one foam structure (Gavagnin 106) embedded therein, and a signal routing layer (432/434) attached to the mold material layer (430); and
at least one integrated circuit device (400/402) electrically attached to the electronic substrate (406).


Regarding Claim 15, Kim teaches the electronic system of claim 14, further comprising at least one through-mold conductive via (extending completely through layer 430; see again Fig. 4) extending from a first surface (e.g. top) of the mold material layer (430) to an opposing second surface (e.g. bottom) of the mold material layer (430).

Regarding Claim 16, Kim teaches the electronic system of claim 15, wherein the at least one integrated circuit device (400/402) is electrically connected to the at least one bridge (404) and the at least one through-mold conductive via (in 430).

Regarding Claim 17, Kim teaches the electronic system of claim 14, wherein the bridge (404) includes at least one interconnection route (e.g. 412; see ¶ [0060-65]).

Regarding Claim 18, Kim teaches the electronic system of claim 14, wherein the bridge (404) includes a through-bridge conductive via (e.g. 420/422; see ¶ [0061-64]).

Regarding Claim 19, Kim teaches the electronic system of claim 14, wherein the foam structure (Gavagnin 106) comprises a matrix structure having a plurality of cells (e.g. “micro-capsules”; see Gavagnin ¶ [0100]) dispersed therein.

Allowable Subject Matter
Claims 4, 13, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including every limitation of their respective base claims and intervening claims, because closest prior art Kim and Gavagnin fail to teach or suggest the limitation “wherein a portion of the mold material is dispersed within at least a portion of the plurality of cells”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892